Name: Commission Regulation (EEC) No 85/81 of 14 January 1981 fixing additional amounts for egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 81 Official Journal of the European Communities No L 13/ 15 COMMISSION REGULATION (EEC) No 85/81 of 14 January 1981 fixing additional amounts for egg products Whereas, pursuant to Article 1 of Regulation (EEC) No 990/69 (5), the levies on imports of eggs not in shell and egg yolks originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organ ­ ization of the market in eggs (!), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry farming products from third coun ­ tries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex. Article 2 This Regulation shall enter into force on 19 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1981 . For the Commission The President Gaston THORN (!) OJ No L 282, 1 . 11 . 1975, p . 49 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. Q) OJ No 129, 28 . 6. 1967, p. 2577/67. (4) OJ No L 154, 9 . 6 . 1973, p. 1 . (5) OJ No L 130, 31 . 5 . 1969, p . 4. No L 13/ 16 Official Journal of the European Communities 15. 1 . 81 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771/75 (ECU/ 100 kg) CCT heading No Description Additional amount Imports affected 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs, not in shell : 2. Other 4000 All imports (') (! ) With the exception of products originating in and coming from Austria.